DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks December 16, 2020. Claims 19 and 20 have been amended. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed December 16, 2020 have been fully considered and they are persuasive. Therefore, the previous rejections to the claims are withdrawn.
Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Goldfarb et al. (US 2017/0366547) and Weiser et al. (US 2011/0271289) are generally directed to various aspects of the method for relaying with a server at a first domain, at least part of a plurality application-layer messages between a client web browser and one or more destination servers, determining to terminate subsequent authenticated access by the client web browser, 
However, in consideration of the claim amendments with arguments/remarks filed on December 16, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, by the computing system and from amongst a plurality of different and distinct interface identifiers, an interface identifier associated with the application;” and “managing, by the computing system and based at least in part on the interface identifier associated with the application, utilization by the application of network resources interfacing the computing system and the remotely located computing system to communicate the data associated with the application and destined for the remotely located computing system,” as specified in claim 1. 
“determining, from amongst a plurality of different and distinct interface identifiers associated with a common virtual loopback interface, an interface identifier associated with the application;” and “managing, based at least in part on the interface identifier 
“determining from amongst the plurality of different and distinct interface identifiers, an interface identifier associated with the application,” and “managing, at a network layer and based at least in part on the interface identifier associated with the application, utilization by the application of wireless-network resources interfacing the one or more computing devices with a remotely located computing system to communicate data associated with the application towards the remotely located computing system,” as specified in claim 20. 
Dependent claims 2-18 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473